Bell, J.
1. The ordinance of the city of Atlanta providing that “at all intersections, all vehicle drivers on the right of other vehicles shall have the right of way” is not limited absolutely to instances “when two vehicles come to intersecting streets simultaneously, or practically at the same time,” but is applicable in any situation where, in consideration of all the circumstances, including the distances of the two vehicles from the intersection and the relative speeds at which they are approaching *54it, the driver of the vehicle on the left should reasonably apprehend that a collision would occur unless he yields the right of way. See, in this connection, Holman v. Ivins, 150 Minn. 285 (184 N. W. 1026, 21 A. L. R. 964, 974) ; Mapp v. Holland, 138 Va. 519 (122 S. E. 430, 37 A. L. R. 478, 493) ; Thrapp v. Meyers, 114 Neb. 689 (209 N. W. 238, 47 A. L. R. 585, 595); Heidle v. Baldwin, 118 Ohio St. 375 (161 N. E. 44, 58 A. L. R. 1186, 1197) ; Garrett v. Byerly, 155 Wash. 351 (284 Pac. 343, 68 A. L. R. 254) ; 42 C. J. 982, § 707.
Decided August 29, 1931.
Rehearing denied September 18, 1931.
George & John L. Westmoreland, Joseph M. Jones, for plaintiff.
Bryan, Middlebrooks & Garter, for defendant.
2. In the instant suit for personal injuries sustained by the plaintiff in a collision between two automobiles at an intersection of streets, the plaintiff contended that under the ordinance of the city of Atlanta, as set forth, above, the vehicle in which he was riding, being the automobile to the right, had the right of way, and that the driver of the defendant’s vehicle was negligent in failing to yield the right of way in accordance with the ordinance. The street on which the automobile to the right was traveling was sixty feet wide, and under all the circumstances the jury could have found that this vehicle had the right of way, although it did not reach the “intersection” simultaneously or practically at the same time with the other automobile. It follows that the court erred in charging the jury in effect that the ordinance would not be applicable unless the two vehicles came to the intersection simultaneously or practically at the same time, and for this error the plaintiff’s motion for a new trial should have been granted. No other error appears.

Judgment reversed.


Jenkins, P. J., and Stephens, J., concur.